                                          Case 4:19-cv-07288-YGR Document 96 Filed 06/24/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                        *NOT FOR PUBLICATION*

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11    IGNACIO PEREZ,                                     Case No. 4:19-cv-07288-YGR
                                                       Plaintiff,                          ORDER DENYING MOTION FOR
                                  12
Northern District of California




                                                                                           RECONSIDERATION OF ORDER ON MOTION
 United States District Court




                                                v.                                         TO STAY
                                  13
                                        INDIAN HARBOR INSURANCE COMPANY,                   Re: Dkt. No. 87
                                  14
                                                       Defendant.
                                  15

                                  16
                                              In the related matter, Perez v. Rash Curtis & Associates, No. 4:16-cv-03396-YGR, (N.D.
                                  17
                                       Cal.) (“Perez I”), a jury verdict was entered that each member of the class shall recover from
                                  18
                                       defendant the amount of $500 per call made in violation of the Telephone Consumer Protection
                                  19
                                       Act (“TCPA”), for an aggregate award in favor of the class of over $267 million. (Dkt. No. 347.)
                                  20
                                       On October 25, 2020, the Court approved the October 11, 2019 assignment, which assigned to the
                                  21
                                       class Rash Curtis & Associates’ (“Rash Curtis”) bad faith claim against its insurer, Indian Harbor
                                  22
                                       Insurance Company (“Indian Harbor”). (Dkt. No. 392.)
                                  23
                                              In this action, Ignacio Perez is now seeking to recover monies against Indian Harbor. (See
                                  24
                                       Dkt. No. 1 at 5.) Perez brings one count of a breach of contract – a breach of the good faith and
                                  25
                                       fair dealing provision – and seeks to recover the jury award plus interest. (Id. at 4-5.) The Court
                                  26
                                       previously granted a motion to dismiss certain related defendants, denied a motion to stay, and
                                  27
                                       granted in part and denied in part a motion to strike. (Dkt. No. 32.)
                                  28
                                          Case 4:19-cv-07288-YGR Document 96 Filed 06/24/21 Page 2 of 3




                                   1          Now before the Court is Indian Harbor’s motion to reconsider the Court’s prior Order with

                                   2   respect to the denial of the motion to stay. (Dkt. No. 87.) Specifically, Indian Harbor contends

                                   3   that recent authority from the United States Supreme Court in Facebook, Inc. v. Duguid, No. 19-

                                   4   511, 141 S.Ct. 1163, 2021 WL 1215717 (U.S. Apr. 1, 2021), warrant the staying of this case. In

                                   5   light of this recent intervening authority, the Court granted leave to Indian Harbor to file a motion

                                   6   for reconsideration. (Dkt. No. 84 (motion for leave to file a motion for reconsideration), 85 (Order

                                   7   granting leave to file a motion for reconsideration).)

                                   8          Having reviewed the parties’ briefing, and for the reasons set forth below, the motion for

                                   9   reconsideration and to stay the case is DENIED.

                                  10          In short, Indian Harbor has not demonstrated the appropriateness of a stay in light of

                                  11   Duguid. The parties at minimum agree that Duguid will result in at least a reduction of the

                                  12   judgment in the Perez I matter in the amount of approximately $15,532,000, decreasing the total
Northern District of California
 United States District Court




                                  13   award from $267,349,000 to $251,817,000. Indian Harbor contends however that the entire

                                  14   judgement is unsound and therefore at risk of being entirely reversed and remanded back to this

                                  15   Court in light of Duguid. This is especially so, Indian Harbor contends, in light of California state

                                  16   authority which requires the exhaustion of all appeals for the finality of judgments.

                                  17          Indian Harbor does not persuade. Indian Harbor does not demonstrate that the entire

                                  18   judgment is at risk from Duguid. At best, Duguid will require an approximately 5.8% reduction in

                                  19   the total damages amount. Indian Harbor does not otherwise show that Duguid would warrant the

                                  20   reversal of the remaining damages amount. Indian Harbor’s further reliance on California

                                  21   authority is misplaced. As the Court previously held, “unlike California state court judgments,

                                  22   federal judgments like the one in [Perez]’s prior federal action are deemed final when entered,

                                  23   even if an appeal is pending.” Liu v. Levinson, 17-cv--5384-JSW, 2018 WL 10604346, at *7 (N.D.

                                  24   Cal. May 11, 2018) (citing Sosa v. DIRECTV, Inc., 437 F.3d 923, 928 (9th Cir. 2006)). This

                                  25   contrasts to California state law, where “a judgment is not final during the pendency of and until

                                  26   the resolution of an appeal.” Louen v. City of Fresno, 1:04-cv-06556-OWW SMS, 2007 WL

                                  27   2288321, at *3 (E.D. Cal. Aug. 8, 2007) (citing Sosa, 437 F.3d at 928).

                                  28          Moreover, “[a] stay pending the resolution of another case is appropriate only in ‘rare
                                                                                         2
                                          Case 4:19-cv-07288-YGR Document 96 Filed 06/24/21 Page 3 of 3




                                   1   circumstances.’” Ass’n of Irritated Residents v. United States Envtl. Protection Agency, 4:18-cv-

                                   2   01604-YGR, 2018 WL 3548885, at *2 (N.D. Cal. July 24, 2018) (quoting Landis v. North Am.

                                   3   Co., 299 U.S. 248, 255 (1936)). In contemplating a stay, a court should weigh, inter alia, “the

                                   4   possible damage which may result from granting the stay.” Id. Here, the related Perez I case was

                                   5   commenced approximately five years ago. A stay of this case, based upon actions undertaken in

                                   6   Perez I, would be highly prejudicial to Perez’s and the class’s case. Therefore, even in weighing

                                   7   the appropriateness of the stay, any stay is highly prejudicial to Perez and the class and outweighs

                                   8   any harm to Indian Harbor from the denial of a stay.

                                   9          Accordingly, the motion for reconsideration is DENIED.

                                  10          This Order terminates Docket Number 87.

                                  11          IT IS SO ORDERED.

                                  12   Dated: June 24, 2021
Northern District of California
 United States District Court




                                  13
                                                                                                       YVONNE GONZALEZ ROGERS
                                  14                                                                  UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
